FowleR, J.
(dissenting). The opinion of the court, as far as it goes, correctly states the allegations of the complaint. But the complaint also alleges that the plaintiff was cashier of the bank at the time it closed; that by the statement complained of the defendant intended to designate the plaintiff; and that many persons have been led to believe by the publication that the plaintiff was the cause of the closing of the bank. I think that these averments, giving them reasonable construction and intendment, allege that by the publication the defendant intended to charge that the plaintiff was the cause of the closing of the bank, and that the words were understood by those who read them to refer to the plaintiff and to mean that he was the cause of the bank’s closing. I am of opinion that this is a sufficient identification of the plaintiff as the person referred to and understood to be referred to by the use of the words charged.
Appellant also claims that the complaint is insufficient because the words published are not libelous per se and special damages are not alleged. It is perhaps a close question whether the words are libelous per se. If they are not, no special damages being alleged, they are not actionable. However, this court has held that words are actionable per se which “imply or may be generally understood to imply reproach, dishonesty, scandal, or ridicule” (Bradley v. Cramer, 59 Wis. 309, 18 N. W. 268); and if they are “calculated to subject a person to public hatred, degradation, ridicule, or contempt” (Leuch v. Berger, 161 Wis. 564, 155 N. W. 148). The words may not be said to imply “dishonesty,” but do they not imply “reproach, scandal, and ridicule” within the definition of the Cramer Case, supra; and may it not be said that they “are calculated to subject” the plaintiff “to public hatred, degradation, ridicule, or contempt” within the language of the Leuch Case, supra. It is my opinion that in view of the definitions quoted above the words *618charged are libelous per se, and I understand that the majority of the court so view them. This point should be expressly covered. Else we are likely to have the case up here again on demurrer to an amended complaint on the ground that the words are not so libelous. In my view, the order of the circuit court should be affirmed.
I am authorized to state that Mr. Justice Owen and Mr. Justice Wickhem concur in this dissent.